Name: Council Regulation (EEC) No 2006/83 of 18 July 1983 amending Regulation (EEC) No 471/76 as regards the period of suspension of the application of the condition on prices governing the importation into the Community of fresh lemons originating in certain Mediterranean countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7 . 83 Official Journal of the European Communities No L 198 /5 COUNCIL REGULATION (EEC) No 2006/83 of 18 July 1983 amending Regulation (EEC) No 471/76 as regards the period of suspension of the application of the condition on prices governing the importation into the Community of fresh lemons originating in certain Mediterranean countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas Regulation (EEC) No 2005/83 (J) provides, for the 1983/84 marketing year, for financial compensa ­ tion measures for lemons ; whereas measures of this type led to the adoption of Regulation (EEC) No 471 /76 (4), as last amended by Regulation (EEC) No 3005/82 (5), which provides for the suspension of application of the condition on prices governing the importation into the Community of fresh lemons originating in certain Mediterranean countries ; whereas, at present, such suspension should be extended to 31 May 1984, HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 3 of Regulation (EEC) No 471 /76 is hereby replaced by the following : ' It shall apply until 31 May 1984.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 July 1983 . For the Council The President C. SIMITIS (') OJ No C 160 , 18 . 6 . 1983 , p. 8 . (2) Opinion delivered on 8 July 1983 (not yet published in the Official Journal). (3 ) See page 4 of this Official Journal . (4) OJ No L 58 , 5 . 3 . 1976, p. 5 . (5) OJ No L 316, 12 . 11 . 1982, p. 1 .